Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
	The previous claim objections, specifically those directed towards the preambles of the dependent claims, are withdrawn herein as a result of Applicant’s Arguments and Assertions. Examiner acknowledges that claims 2-27 are dependent claims. The Examiner’s Amendment made to the claims was approved by Steven Permut on 8/12/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Permut on 8/12/2022.
The application has been amended as follows: 

CLAIMS
1.	(Currently Amended) A machine (10) for processing optically effective surfaces of  workpieces, comprising: 
at least one workpiece spindle (12), which rotatably drives a workpiece (L) to be processed about an axis (C) of workpiece rotation, and 
a pivot head (14), which is opposite the at least one workpiece spindle (12) and which is pivotable about a pivot axis (B) and carries at least two tool spindles (16, 18),  each of which rotatably drives a respective processing tool (T1, T2, T3)  for rotation about an axis (D, D') of tool rotation, 
wherein the at least one workpiece spindle (12) and the pivot head (14) are adjustable relative to one another along three mutually perpendicular linear axes (X, Y, Z) of which one linear axis (Y) extends parallel to the pivot axis (B), and 
wherein the axis (C) of workpiece rotation extends parallel to another linear axis (Z) of the linear axes (X, Y, Z), 
characterized in that at least one tool spindle (18 of the at least two tool spindles (16, 18) is mounted at the pivot head (14), the of the at least one tool spindle (18) of the at least two tool spindles (16, 18) extends
whereas at least one other tool spindle (16 of the at least two tool spindles (16, 18) is mounted at the pivot head (14), the axis (D’’) of of the at least one other tool spindle (16) of the at least two tool spindles (16, 18) extends  (D) of tool rotation of said at least one tool spindle (18) of the at least two tool spindles (16, 18), 
wherein the respective processing tools, are fixedly located relative to one another in a same processing plane, which extends transversely to the pivot axis (B), and are configured to be only movable within said same processing plane.  

2. (Currently Amended) A machine (10) according to claim 1, further characterized in that each of the respective processing tools (T1, T2, T3) has an engagement region (E1, E2, E3) which can be brought into processing engagement with the workpiece (L), wherein the at least two tool spindles (16,18) are so arranged at the pivot head (14) that the engagement region (E1, E2. E3) of at least one of the processing tools (T1, T2, T3) held thereat defines a radially outer circular locus (F) of the pivot head (14) about the pivot axis (B).

3. (Currently Amended)  A machine (10) according to claim 2, further characterized in that the engagement regions (E1, E2, E3) of all of the respective processing tools (T1, T2, T3) have substantially the same radial spacing from the pivot axis (B).

4. (Currently Amended) A machine (10) according to claim 3, further characterized in that the engagement regions (E1, E2, E3) of the respective processing tools (T1, T2, T3) are substantially uniformly angularly spaced from one another with respect to the pivot axis (B).

5. (Currently Amended)  A machine (10) according to claim 4, further characterized in that said at least one other tool spindle (16), of the at least two tool spindles (16,18), is mounted on the pivot head (14), wherein the  of the at least one other tool spindle (16) of the at least two tool spindles (16, 18) extends 

6. (Currently Amended) A machine (10) according to claim 5, further characterized in that  said at least one other tool spindle (16), of the at least two tool spindles (16,18), with the axis (D) of tool rotation extending transversely to the pivot axis (B), is constructed at both ends for coaxial mounting of a respective processing tool (T1, T2).

7. (Currently Amended)  A machine (10) according to claim 6, further characterized in that a center of mass of the pivot head (14) carrying the at least two tool spindles (16,18) lies on or near the pivot axis (B).

8. (Currently Amended) A machine (10) according to claim 1, further characterized in that a belt drive (96) is provided for rotary drive of said at least one tool spindle (18) which has  that extends a spindle shaft (88) of said at least one tool spindle (18), and is in drive connection with the spindle shaft (88) by way of a belt (100).

9. (Currently Amended)  A machine (10) according to claim 8, further characterized in that the spindle motor (98) is pivotably mounted 

10. (Previously Presented) A machine (10) according to claim 9, further characterized in that the belt (100) is a poly-V belt.

11. (Currently Amended) A machine (10) according to claim 10, further characterized in that the at least one workpiece spindle (12) is mounted on a Z slide (124) for adjustment along the linear axis (Z), the Z slide (124) being guided at a machine bed (20) by use of a guide arrangement (126) and being movable by use of a linear motor (128) relative to the machine bed (20).

12. (Previously Presented) A machine (10) according to claim 11, further characterized in that the Z slide (124) is fixable relative to the machine bed (20) by clamping elements (138) provided at the guide arrangement (126).

13. (Currently Amended)  A machine (10) according to claim 12, further characterized by a device (140) for weight compensation for the Z slide (124) carrying the at least one workpiece spindle (12).

14. (Currently Amended) A machine (10) according to claim 13, further characterized in that the device (140) for weight compensation comprises at least one pneumatic cylinder (142) which is arranged between the Z slide (124) and the machine bed (20), and can be acted on pneumatically so as to counter the weight of the Z slide (124) carrying the at least one workpiece spindle (12).

15. (Previously Presented) A machine (10) according to claim 14, further characterized in that the pivot head (14) is provided with a functional element (S) for detecting the workpiece geometry.

16. (Currently Amended) A machine (10) according to claim 2, further characterized in that the engagement regions (E1, E2, E3) of the respective processing tools (T1, T2, T3) are substantially uniformly angularly spaced from one another with respect to the pivot axis (B).

17. (Currently Amended) A machine (10) according to claim 1, further characterized in that said at least one other tool spindle (16), of the at least two tool spindles (16, 18), is mounted on the pivot head (14), wherein the  of the at least one other tool spindle (16) of the at least two tool spindles (16, 18) extends 

18. (Currently Amended) A machine (10) according to claim 17, further characterized in that  said at least one other tool spindle (16), of the at least two tool spindles (16,18), with the axis (D) of tool rotation extending transversely to the pivot axis (B), is constructed at both ends for coaxial mounting of a respective processing tool (T1, T2).

19. (Currently Amended)  A machine (10) according to claim 1, further characterized in that a center of mass of the pivot head (14) carrying the at least two tool spindles (16, 18) lies on or near the pivot axis (B).

20. (Currently Amended) A machine (10) according to claim 1, further characterized in that a belt drive (96) is provided for rotary drive of said at least one tool spindle (18) which has  that extends a spindle shaft (88) of said at least one tool spindle (18), and is in drive connection with the spindle shaft (88) by way of a belt (100).

21. (Currently Amended) A machine (10) according to claim 20, further characterized in that the spindle motor (98) is pivotably mounted 

22. (Previously Presented) A machine (10) according to claim 20, further characterized in that the belt (100) is a poly-V belt.

23. (Currently Amended) A machine (10) according to claim 1, further characterized in that the at least one workpiece spindle (12) is mounted on a Z slide (124) for adjustment along the linear axis (Z), the Z slide (124) being guided at a machine bed (20) by use of a guide arrangement (126) and being movable by use of a linear motor (128) relative to the machine bed (20).

24. (Previously Presented) A machine (10) according to claim 23, further characterized in that the Z slide (124) is fixable relative to the machine bed (20) by clamping elements (138) provided at the guide arrangement (126).

25. (Currently Amended) A machine (10) according to claim 23, further characterized by a device (140) for weight compensation for the Z slide (124) carrying the at least one workpiece spindle (12).

26. (Currently Amended) A machine (10) according to claim 25, further characterized in that the device (140) for weight compensation comprises at least one pneumatic cylinder (142) which is arranged between the Z slide (124) and the machine bed (20), and can be acted on pneumatically so as to counter the weight of the Z slide (124) carrying the at least one workpiece spindle (12).

27. (Previously Presented) A machine (10) according to claim 1, further characterized in that the pivot head (14) is provided with a functional element (S) for detecting the workpiece geometry.
Reasons for Allowance
Claims 1-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
During the interview on 6/14/2022 with Steve Permut, Examiner suggested clarifying that the movement of the tools be limited, as the processing plane of tool (35) of Motzer cannot be modified in such a manner without destroying quintessential pivoting functions, as shown in Figure 6. The claims currently reflect the suggested subject matter, which overcomes the prior art rejection as previously issued. The Examiner’s Amendment made on 8/12/2022 was done so to resolve remaining 112(b) issues, now resolved herein.
Regarding claim 1, Motzer does not anticipate, teach, or suggest the combination of claim elements as recited, disposed in and functioning as required by the claimed invention, in combination with additional elements of the claim. 
Examiner performed an updated search and consideration and cites Schafer (US 20070293128) as pertinent prior art. However, Schafer does not anticipate, teach, or suggest the subject matter of claim 1 reciting at least one tool spindle is mounted at the pivot head with its axis of tool rotation  extending parallel to the pivot axis, whereas at least one other tool spindle is mounted at the pivot head with its axis of tool rotation extending transversely or parallel to said axis of tool rotation of said at least one tool spindle. In contrast, the tool rotation axis (parallel to axes Z) is perpendicular to the pivot axis (29). Modifying the tool spindles (30, 31) to instead reflect the claimed invention would require extensive reconstruction which would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. The claimed invention as currently recited is neither taught nor suggested by the prior art as a whole, either alone or in combination. 
Claims 2-27 are also allowed herein due to dependency from an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723